     Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




  PETER THOMPSON,
                                                   CV 18–75–BMM–KLD
                      Plaintiff,

        vs.                                           ORDER ADOPTING FINDINGS
                                                       AND RECOMMENDATIONS
  CITY OF BOZEMAN, a Montana
  Municipal Corporation, et al.,

                      Defendants.



      Plaintiff Peter Thompson filed a complaint containing various counts of

constitutional violations and torts against several defendants. The allegations arise

from a protracted dispute and litigation between Thompson and the Cattail Creek

Community Association (“CCCA litigation”). Defendants Arthur Wittich and

Wittich Law P.C (collectively “Wittich Defendants”) filed a Motion to Dismiss.

(Doc. 67).

      United States Magistrate Judge Kathleen DeSoto issued Findings and

Recommendations on the Wittich Defendants’ Motion to Dismiss on March 16,

2020. (Doc. 156). The Findings and Recommendations recommended granting

the Wittich Defendants’ motion to dismiss in full, concluding that Thompson had
     Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 2 of 9



failed to state a claim against the Wittich Defendants. Thompson filed timely

objections after the Court granted an extension of time. (Docs. 167, 194).

      The Court conducts a de novo review of the specified findings and

recommendations to which a party objects. 28 U.S.C. § 636(b)(1). Those portions

of the findings and recommendations to which no party objected will be reviewed

for clear error. 28 U.S.C. § 636(b)(1)(A); McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).

      “A party makes a proper objection by identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the district court is able to identify

the issues and the reasons supporting a contrary result.” Montana Shooting Sports

Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010) (citation

omitted).

      Alternatively, where a party’s objections constitute “perfunctory responses

argued in an attempt to engage the district court in a rehashing of the same

arguments” set forth in the original motion, the Court will review the applicable

                                           2
        Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 3 of 9



portions of the findings and recommendations for clear error. Rosling v. Kirkegard,

2014 WL 693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted). For the

reasons stated below, the Findings and Recommendations are adopted in full.

                                     DISCUSSION

   I.       LEGAL STANDARDS

         A court must dismiss a complaint if it fails to “state a claim upon which

relief can be granted.” Fed. R. Civ. P 12(b)(6). The Court must consider all

allegations of material fact as true and construed in a light most favorable to the

plaintiff. Cahill v. Liberty Mut. Ins. Co, 80 F.3d 336, 337-38 (9th Cir. 1996). “A

cause of action may be dismissed under Rule 12(b)(6) either when it asserts a legal

theory that is not cognizable as a matter of law, or if it fails to allege sufficient

facts to support an otherwise cognizable legal claim.” Spreadbury v. Bitterroot

Pub. Library, No. CV 11-64-M-DWM-JCL, 2011 WL 4499043, at *2 (D. Mont.

July 21, 2011) (citing SmileCare Dental Group v. Delta Dental Plan of California,

Inc., 88 F.3d 780, 783 (9th Cir.1996)).

         To survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and

internal quotation marks omitted). “A claim has facial plausibility when the

                                            3
     Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 4 of 9



plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Plausibility

does not equate with “probability,” and it requires “more than a sheer possibility

that a defendant has acted unlawfully.” Id. Factual allegations “that are ‘merely

consistent with’ a defendant's liability” do not cross the line between possibility

and plausibility. Id.

         The Magistrate Judge also correctly noted the liberality standard applied to

pro se pleadings. The Court likewise construes Thompson’s pleadings liberally

due to his status as a pro se litigant. See Erickson v. Pardus, 551 U.S. 89, 94

(2007).

   II.      PLAINTIFF’S OBJECTIONS

         Thompson objects to the conclusions in the Findings and Recommendations

and identifies a failure to discuss the need to view the complaint as a whole in a

light most favorable to Thompson. (Doc. 194). Although Plaintiff objects to the

Findings and Recommendations, he does not provide arguments for his objections

that pertain to the Wittich Defendants, or the Magistrate’s conclusions,

specifically. Thompson argues that the Findings and Recommendation utilizes the

wrong date for purposes of the statutes of limitations and fails to equitably toll the

limitations period. Thompson argues that the Magistrate Judge erred in failing to

                                            4
     Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 5 of 9



credit the filing of his state law counter claims, April 25, 2016, as the controlling

date for purposes of the statute of limitations. (Doc. 194 at 2). Thompson appears

to argue that the date he filed his counterclaims in state court should be the

operative date.

      Thompson filed the present action in federal court on November 30, 2018,

against multiple defendants, including the Wittich Defendants. (Doc. 1). The

Court cannot see how the filing of the state law counterclaims can be substituted as

the controlling date for calculating the statutes of limitations when the Wittich

Defendants were not parties to the state court litigation. The Court agrees with the

Wittich Defendants that neither Mont. Code Ann. § 27-2-407, nor Brilz v.

Metropolitan Gen. Ins. Co., 285 P.3d 494 (Mont. 2012), support Thompson’s

contentions. The Court rejects Thompson’s argument to substitute the date of the

filing of the state law counterclaims.

      The core of Thompson’s allegations assert that the Wittich Defendants

formed part of the conspiracy working against him to prevent him from

constructing his home the way that he desired. These arguments primarily re-hash

arguments presented to the Magistrate Judge. Therefore, the Court addresses each

of the following recommendations contained in the Findings and

Recommendations for clear error.

                                           5
     Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 6 of 9



   III.      FRAUD, BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
             AND SPOLIATION OF EVIDENCE

          The Magistrate Judge liberally construed Thompson’s complaint to allege

four state law claims against the Wittich Defendants: breach of the covenant of

good faith and fair dealing, fraud, violations of the Montana Consumer Protection

Act (MCPA), and intentional or negligent spoliation of evidence. The Magistrate

Judge concluded that the applicable statutes of limitation barred these claims. The

Court agrees with the conclusions in the Findings and Recommendation.

          The Magistrate Judge concluded that Thompson’s claim against the Wittich

Defendants ultimately sounded in legal malpractice and thus applied the three-year

statute of limitations in Mont. Code Ann. § 27-2-206. Thompson’s claims are

based off alleged misconduct arising from the attorney-client relationship between

the Wittich Defendants and Thompson. The Magistrate Judge correctly concluded

that the professional relationship terminated in March 2012 and that all the facts

were known to Thompson at that time. Thompson failed to bring these claims

against the Wittich Defendants within three years of March 2012. The Magistrate

Judge also correctly rejected Thompson’s argument that the statute of limitations

was equitably tolled. The Court similarly rejects Thompson’s argument that a five

and ten year statutes of limitation period should apply for postal fraud and fraud


                                           6
     Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 7 of 9



effecting banking. (Doc. 194 at 3). The statute to which Thompson cites is a

criminal statute that has no application here.

   IV.    FEDERAL LAW CLAIMS

      Thompson alleges that the Wittich Defendants formed part of a conspiracy

to prevent him from using his property in the way that he desired. The Magistrate

Judge liberally construed Thompson’s complaint to allege federal civil rights

claims. The Findings and Recommendations concluded that the applicable statute

of limitations similarly barred these claims. The Magistrate Judge correctly looked

at state law for the applicable statutes of limitations for an action brought under 42

U.S.C. § 1983. Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004). In

Montana, the statute of limitations for personal injury actions is three years. Mont.

Code Ann. § 27-2-204. The Magistrate Judge correctly concluded that Thompson

had actual knowledge by March 2012 of the basis of his § 1983 claim against the

Wittich Defendants, but failed to bring a claim within three years.

      The Findings and Recommendation also conclude that the four-year statute

of limitations barred Thompson’s RICO claim. See Rotella v. Wood, 528 U.S. 549,

552 (2000). Thompson knew by March 2012 that he was unable to build his

property the way he wished and knew the basis of the Wittich Defendants actions

which he alleges caused him harm. His RICO claim accrued by then, at the latest.

                                          7
     Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 8 of 9



Grimmett v. Wood, 75 F.3d 506, 510 (9th Cir. 1996) (“the civil RICO limitations

period begins to run when a plaintiff knows or should know of the injury that

underlies his cause of action.” (citation omitted)). Thompson presents no

compelling reason that the statutes of limitation should be equitably tolled. Tanaka

v. First Haw. Bank, 104 F.Supp.2d 1243, 1245 (D. Haw. 2000) (noting equitable

tolling only applies when “the plaintiff shows that he neither knew, nor in the

exercise of due diligence, could reasonably have known of the offense”).

   V.     DISMISSAL WITH PREJUDICE

        The Findings and Recommendations note that Thompson already has had

one opportunity to amend his complaint. The Magistrate Judge did not clearly err

in concluding that the deficiencies in Thompson’s Complaint cannot be cured by

alleging additional facts and therefore it would be futile to allow Thompson to

amend his complaint. See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.

2007) (noting leave to amend should be granted unless it is “absolutely clear that

the deficiencies of the complaint cannot be cured by amendment”). The Court

agrees that no amendment could cure the deficiencies identified in Thompson’s

complaint as to the Wittich Defendants.




                                          8
Case 2:18-cv-00075-BMM-KLD Document 203 Filed 06/04/20 Page 9 of 9



                         CONCLUSION

 IT IS ORDERED:

 1. The Findings and Recommendations (Doc. 156) are ADOPTED IN

    FULL.

 2. The Wittich Defendants’ Motion to Dismiss (Doc. 67) is GRANTED

    and Thompson’s claims against the Wittich Defendants are DISMISSED

    with prejudice.

 DATED this 4th day of June, 2020.




                                 9
